Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 1, and thus claim 1 and its dependents have been allowed.  However, claim 7 has not been amended and has not been argued in Applicant’s Remarks.  Thus, claim 7 is sill rejected.  Please see rejection of claim 7 below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa (20180114938).


    PNG
    media_image1.png
    663
    573
    media_image1.png
    Greyscale


Regarding claim 7, Yasukawa teaches an organic electroluminescence (EL) display panel comprising: 
a plurality of organic EL elements on a substrate (please see fig. 1 and 2), each of the organic EL elements comprising: 
an anode (34); a light-emitting layer (94); a functional layer (96, HBL); and a cathode (42) stacked in this order, 
wherein the light-emitting layer and the functional layer are in contact with each other (please see figure above), 
hole mobility of the light-emitting layer is greater than electron mobility of the light-emitting layer (par. 24), 
the electron mobility of the light-emitting layer is equal to or greater than an effective electron mobility of the functional layer (Table 1 teaches that electron mobility of the host is 10^-7-10^-5 and the electron mobility of the HBL is 10^-5-10^-4), and 
a highest occupied molecular orbital (HOMO) level of a first functional material included in the light-emitting layer is at least 0.4 eV greater than a HOMO level of a second functional material included in the functional layer (Table 1 teaches that the difference of the HOMO of the host or dopant can be at least 0.4 eV or greater than the HBL layer).

Allowable Subject Matter
Claims 1-6 allowed.

Claims 8 and 10 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/Primary Examiner, Art Unit 2894